             Case 4:18-cv-06171-DMR Document 53 Filed 07/29/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   JEVECHIUS D. BERNARDONI (CABN 281892)
 4 Assistant United States Attorney
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7164
 6        FAX: (415) 436-7234
          jevechius.bernardoni@usdoj.gov
 7
   Attorneys for Federal Defendants
 8
   HANNAH SHEARER (CABN 292710)
 9        Giffords Law Center to Prevent Gun Violence
          268 Bush Street #555
10        San Francisco, CA 94104
          hshearer@giffords.org
11        Phone (415) 433-2062
          Fax: (415) 433-3357
12
   BENJAMIN SEEL**
13        Democracy Forward Foundation
          1333 H Street NW, Ste. 1100
14        Washington, DC 20005
          bseel@democracyforward.org
15        Phone: (202) 448-9090
          Fax: (2020) 701-1775
16        ** admitted pro hac vice

17 Attorneys for Plaintiff

18                               UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20                                       OAKLAND DIVISION

21
     GIFFORDS LAW CENTER TO PREVENT   ) CASE NO.18-cv-6171 DMR
22   GUN VIOLENCE,                    )
                                      ) JOINT STIPULATION OF DISMISSAL;
23         Plaintiff,                 ) PROPOSED ORDER
                                      )
24      v.                            )
                                      )
25   UNITED STATES DEPARTMENT OF      )
     JUSTICE & BUREAU OF ALCOHOL,     )
26   TOBACCO, FIREARMS AND EXPLOSIVES )
                                      )
27                                    )
           Defendants.                )
28

     JOINT STIPULATION OF DISMISSAL
     CASE NO. 18-CV-6171 DMR
30
              Case 4:18-cv-06171-DMR Document 53 Filed 07/29/20 Page 2 of 2




 1          Plaintiff, Giffords Law Center to Prevent Gun Violence, and Defendants, the U.S. Department of

 2 Justice and the Bureau of Alcohol, Tobacco, Firearms and Explosives, stipulate to dismissal of this

 3 matter with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each

 4 party will bear its own attorneys’ fees and costs.

 5 DATED: July 29, 2020                                    Respectfully submitted,

 6                                                         DAVID L. ANDERSON
                                                           United States Attorney
 7
                                                            /s/ Jevechius D. Bernardoni
 8
                                                           JEVECHIUS D. BERNARDONI
 9                                                         Assistant United States Attorney

10

11
                                                           DEMOCRACY FORWARD FOUNDATION
12
                                                           /s/ Benjamin Seel
13                                                         BENJAMIN SEEL
                                                           Attorney for Plaintiff
14

15 * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
   have concurred in the filing of this document.
16
                                            [PROPOSED] ORDER
17

18          In light of the parties’ Joint Stipulation of Dismissal, the case is hereby DISMISSED with

19 prejudice, each party to bear its own fees and costs.

20 IT IS SO ORDERED.

21

22 Dated: _______________                                  _____________________________
                                                           DONNA M. RYU
23                                                         UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

     JOINT STIPULATION OF DISMISSAL
     CASE NO. 18-CV-6171 DMR
30
